Citation Nr: 0101649	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-21 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Payment of accrued benefits, to include the check for the 
month of the veteran's death, for purposes of reimbursement 
of expenses for the last sickness or burial of the veteran.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served in the United States Army from August 1942 
to March 1945.  He died in June 1999.  He was a widower at 
the time of death.  The appellant is the non-minor, self-
supporting daughter of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 letter from the Department 
of Veterans Affairs (VA) Regional Office in Montgomery, 
Alabama (the RO) which informed the appellant that her claim 
for accrued benefits had been denied because there were no 
accrued benefits payable.  


FINDINGS OF FACT

1.  The appellant is the non-minor self-supporting daughter 
of the veteran and she reportedly paid for the veteran's 
funeral expenses in the total amount of $4,743.00.

2.  The veteran died on June [redacted], 1999, of renal failure.  

3.  At the time of his death, the veteran was receiving 
compensation at the 100 percent schedular rate and additional 
special monthly compensation since May 1995.

4.  On July 1, 1999, a direct deposit representing his VA 
benefits for the month of June 1999 was received at the 
veteran's bank and subsequently returned to VA.  

5.  The veteran had no claims pending with VA at the time of 
his death; there were no unpaid VA benefits due him at the 
time of his death.


CONCLUSION OF LAW

The requirements for payment of accrued benefits, to include 
payment of entitlement to the check for the month of the 
veteran's death, are not met.  38 U.S.C.A. §§ 5107, 5121 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.500(g), 3.1000 
3.1003 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died on June [redacted], 1999.  At the time of his death, 
there were no claims for VA benefits pending by or on behalf 
of the veteran. At the time of his death, the veteran, a 
widower, was service-connected for nonspecific organic tremor 
with a 100 percent rating, arthritis of the left knee, status 
post total knee replacement with a 60 percent rating, and 
anxiety neurosis with a 0 percent rating.  He had a combined 
evaluation of 100 percent effective since May 1995.

The evidence of record shows, and the appellant testified to 
same at a personal hearing conducted at the RO in December 
1999, that VA funds in the amount of $2,474.00 were direct 
deposited into the veteran's bank account on July 1, 1999.  
These funds were returned to the VA in accordance with the 
provisions of 38 C.F.R. 3.1003 (2000) which provides that 
where the payee of a check for benefits has died prior to 
negotiating the check, the check shall be returned to the 
issuing office and canceled.  Id.

The appellant is the non-minor, self-supporting daughter of 
the veteran.  As such she does not qualify as a potential 
recipient of accrued benefits as a "child" under 38 C.F.R. 
1000(a)(1), nor does she so contend.  See 38 C.F.R. 
3.1000(d)(2).  The appellant has submitted a VA Form 21-530, 
with a copy of an itemized invoice, which indicates she paid 
the veteran's funeral expenses in the total amount of 
$4,743.00.  Therefore, it is her contention that she is 
entitled to accrued benefits under 38 C.F.R.3.1000(a)(4), at 
least in the amount of the returned July 1 payment of 
$2,474.00, to reimburse her for the expense of last sickness 
or burial.  

The Board initially finds that the appellant does qualify 
under § 3.1000 (a) (4) as a recipient for so much of any 
accrued benefits as may be necessary to reimburse her for the 
expense of the veteran's burial.  However, accrued benefits, 
by definition, are those periodic monetary VA benefits 
authorized under law, to which a payee was entitled to at his 
death under existing ratings or decisions, or those based on 
evidence in the file at date of death, and due and unpaid for 
a period not to exceed 2 years prior to the last day of 
entitlement.  See 38 U.S.C.A. § 5121; 38 C.F.R. §3.1000(a) 
(2000).  

Controlling VA law provides that the effective date of 
discontinuance of compensation, dependency and indemnity 
compensation, or pension due to the death of a payee shall be 
the last day of the month in which such death occurred.  38 
U.S.C.A. § 5112(b)(1); 38 C.F.R. § 3.500(g).  Accordingly, 
the effective date for the discontinuance of the veteran's 
disability benefits is June 30, 1999, the last day of the 
month of the death of the veteran.  

In the instant case, the Board finds the veteran had no 
pending claim at the time of his death, nor is there any 
evidence of entitlement to any unpaid benefits prior to or on 
the date of his death.  Thus, there are no "accrued 
benefits" which may be paid under the provisions of 38 
C.F.R. § 3.1000(a) (2000).  With regard to entitlement under 
the provisions of 38 C.F.R. § 3.1003 (2000), it is noted that 
while these provisions provide for payment of unnegotiated 
checks at the time of the veteran's death, they specifically 
exclude any payment for the month in which the payee died.  
Thus, the appellant would not be entitled to any portion of 
the returned nonnegotiated check.  Consequently, as the 
appellant is not entitled to either payment of accrued 
benefits or the amount of the check for the month of the 
veteran's death, the Board finds that the appellant's claim 
must be denied. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  

Although the RO did not readjudicate the appellant's claim 
subsequent to this amendment, all reasonable efforts to 
assist the appellant in obtaining supportive evidence have 
been made, and the Board finds she is not prejudiced by 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


ORDER

Payment for accrued benefits, to include the check for the 
month of the veteran's death, for purposes of reimbursement 
of expenses for the last sickness or burial of the veteran, 
is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

